*589The appeal has been rendered academic by the Family Court’s subsequent fact-finding determination of neglect (see Matter of Jovan W. v Ticarrah W.P., 92 AD3d 888, 889 [2012]; Matter of Naila A., 39 AD3d 628 [2007]; Matter of Eddie J., 273 AD2d 239 [2000]). Angiolillo, J.P., Florio, Belen and Chambers, JJ., concur.
Motion by the appellant on an appeal from an order of the Family Court, Richmond County, dated April 14, 2011, to strike the section entitled “Update” in the brief of the attorney for the children on the ground that it refers to matter dehors the record. By decision and order on motion of this Court dated May 7, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the reargument or submission of the appeal.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied. Angiolillo, J.E, Florio, Belen and Chambers, JJ., concur.